Order in so far as appealed from modified by adding to the sixth ordering paragraph at the end thereof the words “ without prejudice to any claim advanced by the appellant in an action now pending in the Supreme Court, Rockland county, in which the appellant is plaintiff and the respondent and others are defendants, to an equitable lien upon a portion of said award,” and as so modified the order is affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.